Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendment filed 5/11/2018 is made of record.  Claims 1-16 are amended and currently pending in the application.


Claim Objections

Claims 1-2, 8-9, 12, 14 and 16 are objected to because of the following informalities:  
Claim 1 recites “methyl(meth)acrylate” (line 7) and “as well as” (line 18).  For clarity they should read “methyl (meth)acrylate)” and “and”, respectively.
Claim 2 recites “component (A) respectively, independently … and/or independently component (B) (lines 2-4).  The terms “respectively” and independently” are redundant since there is a recitation “and/or” describing the constituents of component A and B.  
Claim 8 recites three different redox-systems.  For clarity applicant is advised to include a different punctuation marks for separating the redox systems from the punctuation mark used to list the components within each redox system.
Claim 9 recites “above information in % by weight is based on the total composition” (lines 17-18) and “information in % by weight” (lines 22-23) and for clarity should read “% by weight of components i to vii is based on total amount” and “% by weight”, respectively.
Claim 12 recites “obtainable according to a method according to” (lines 1-2) and should read “obtained according to the method of”.
Claim 14 recites “the thickness 3 mm” (line 3) and for clarity should read “3 mm thickness”.
Claim 16 recites “methylmethacrylate” (line 4) and “urethan (meth)acrylate” (lines 7 and 9) and should read “methyl methacrylate” and “urethane (meth)acrylate”, respectively.
Claim 16 recites “above information in % by weight are based on the total composition of component (A)” (lines 13-14) and for clarity should read “% by weight of components i to vi are based on the total amount of component (A)”.
Claim 16 recites “above information in % by weight is based on the total composition of component (B)” (lines 23-24) and for clarity should read “% by weight of components i to ii” are based on the total amount of component (B)”.
Appropriate correction and/or clarification are required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3, 7-9, 11, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites “and in particular the average particle sizes of all fractions are in the range of 10 to 120 micrometers”.  It is not clear how the term “in particular” modifies the range of 10 to 120 micrometers.  Hence, the metes and bounds of present claims cannot be ascertained by one of skilled in art prior to the filing of present application.
Claim 7 recites the limitation "the core-shell particles" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  There is no reference to core-shell particles in claim 1 on which this claim is dependent.
Claim 8 recites “redox system comprising 1-benzyl-5-phenylbarbiturica acid, copper acetylacetone and a triazine derivative, toluidine derivative and/or benzyldibutylammoniumchloride” (line 9-11).  It is not clear if the redox system comprises all five components or it is a combination of 1-benzyl-5-phenylbarbiturica acid, copper acetylacetone and either one of triazine derivative, toluidine derivative and/or benzyldibutylammoniumchloride or some other permutations and combinations.  Hence, metes and bounds of present claims cannot be ascertained by one skilled in art prior to the filing of present application.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 9 recites the broad recitation “48.3 to 78.3% by weight” (line 15), and the claim also recites “optionally 55 to 65 % by weight” (line 15) which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 11 recites the broad recitation “weight ratio of 1 : 10 to 10 : 1 (lines 2-3), and the claim also recites “optionally at a weight ratio of 8 to 12 of the powdered component to 4 to 8 of the monomer component” (lines 3-4) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 13 recites the broad recitation “residual monomer content of methyl methacrylate of less than or equal to 3 % by weight” (lines 2-3), and the claim also recites “optionally a residual monomer content of … 2.05 by weight” (lines 4-6) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 15 recites “method of using” but there are no active steps associated with the method of using the prosthetic base material.  Hence, metes and bounds of present claims cannot be ascertained by one of ordinary skill in art prior to the filing of present application.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure: Specifically, Hallay et al (EP 3 072 498 A1) teach a composition comprising resin matrix and a filler blend comprising at least one primary filler and at .

Allowable Subject Matter

Claims 4-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcoming the objections in independent claim 1.

Claims 3, 7-9, 11, 13 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.